Citation Nr: 0609846	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-33 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
based on the need for convalescence.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
status post arthroscopy of the left knee with debridement of 
chondromalacia.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission

WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to November 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2005.

The issues of evaluations in excess of 10 percent for 
traumatic arthritis of the right knee, and status post 
arthroscopy of the left knee with debridement of 
chondromalacia, and entitlement to a TDIU rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO granted temporary total disability benefits 
effective from August 14, 2002, to September 30, 2002.  

2.  The evidence of record, taken as a whole, does not 
demonstrate that the veteran's service-connected left knee 
disability necessitated a period of convalescence for a 
period beyond September 30, 2002.


CONCLUSION OF LAW

The criteria for entitlement to an extension of a total 
disability evaluation based on the need for convalescence for 
the veteran's service-connected left knee disability, beyond 
September 30, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002): 38 C.F.R. §§ 4.1, 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 4.30 (2005), a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that surgery was performed that 
necessitated at least one month of convalescence.  The total 
rating will be made effective from the date of hospital 
admission or outpatient treatment and continued for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
38 C.F.R. § 3.105(e) (2005).  Such total ratings will be 
followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section. 

A total rating under 38 C.F.R. § 4.30 may be extended, with 
extensions of 1, 2 or 3 months beyond the initial 3-month 
period.  

The veteran was afforded a VA examination in May 2001.  He 
complained of left knee pain with weightbearing and sitting 
for a prolonged period.  The veteran had a range of motion 
from 0 to 120 degrees.  There was slight swelling but not 
detectible effusion.  There was moderate retropatellar 
crepitation.  There was no patellar instability.  There was 
no evidence of instability.  Magnetic resonance imaging (MRI) 
tests of September 2000, and x-rays from the VA examination, 
were interpreted to show degenerative changes.  

The veteran was granted service connection for chondromalacia 
of the left patella, with minimal osteoarthritis of the left 
knee, in September 2001.  He was assigned a 10 percent 
evaluation.

Evidence of record shows that the veteran was last employed 
in November 2000.

The veteran was seen in May 2002.  He was scheduled for 
arthroscopic surgery of the left knee but it was postponed.  
He continued to complain of left knee pain.  The veteran 
reported that he had occasional locking and catching of the 
knee.  The physical examination at that time noted that he 
had a range of motion from 0 to 150 degrees.  There was 1+ 
instability of the medial collateral ligament but no 
instability of the lateral collateral ligament.

The veteran underwent arthroscopic surgery of the left knee 
with debridement of chondromalacia and removal of chondral 
fragmentation on August 14, 2002.  Clinical records noted 
that he was to return in one week for evaluation.

The veteran was afforded a VA examination on August 16, 2002.  
However, the examination was limited to findings involving 
the veteran's right knee.

The veteran was seen in the orthopedic clinic on August 21, 
2002.  The veteran had minimal complaints of pain.  He was 
said to be advancing on his weightbearing.  The left knee 
incisions were said to be clean, dry, and healing well.  
There was no erythema, drainage, or discharge.  The veteran 
was to be referred to physical therapy for 
quadriceps/hamstring stretching and strengthening.  He was to 
return to the clinic in one month.

The veteran was seen again on September 11, 2002.  The 
veteran was said to be doing very well except for some giving 
way of the knee.  The veteran's surgical portals were said to 
be nicely healed.  The left knee was said to be stable to 
varus and valgus stress.  There was no effusion and the 
physician said that the veteran had a full range of motion of 
the left knee without pain.  There was some minimal medial 
joint line tenderness.  The physician said that the veteran 
should continue with his physical therapy.  He commented that 
the primary reason for giving way was muscular weakness as 
the ligaments and menisci were all intact.  The veteran was 
to be seen again in two months.

The veteran had a consult to the physical medicine and 
rehabilitation service (RM&RS) in October 2002.  He wanted a 
functional capacity evaluation but the clinic could not do 
one at the time.  The veteran was noted to have pain with 
occasional left leg tingling.  The veteran was said to have a 
full range of motion of the left knee with some pain.  The 
veteran was advised to continue using heat, doing exercise, 
and to try and lose weight.

The veteran was afforded a VA examination in October 2002.  
The veteran complained of pain, stiffness, and swelling in 
his left knee.  He was still involved in a rehabilitation 
program of riding a stationary bicycle.  The examiner said 
that there was tenderness to palpation but that the left knee 
was stable.  There was crepitation with motion and swelling, 
particularly around the patellar bursa.  The range of motion 
was given as from 0 to 80 degrees.  The examiner commented 
that it was too close in time to the surgery to adequately 
evaluate the success of the surgical procedure.  He 
recommended another evaluation, six months after the surgery.  

The veteran was seen in the orthopedic clinic on December 9, 
2002.  The examiner said that the veteran had been doing some 
rehabilitation and "had his motion back."  There were still 
some limitations on walking and standing, and interference 
with sleep.  The veteran could walk about one block.  The 
veteran wore knee braces and had rubber bands that he 
occasionally used.  The veteran was in school and pursuing a 
vocational rehabilitation program.  The veteran was to 
continue with isometric setting and try glucosamine and 
chondroitin.  He was to return to the clinic in six months.

The veteran has contended that his temporary total rating 
should have been extended beyond the one month period.  He 
testified in two hearings that he was on crutches from August 
through September 2002.  He had continued to do exercises at 
home with elastic bands.  The veteran also said that he had 
missed some of his classes as a result of his being on 
crutches.

A review of the veteran's vocational rehabilitation folder 
does not show that he missed any classes during the fall 
semester of 2002.  Indeed, the veteran was noted to have 
gotten all A's for his classes during that period.  A grade 
report from Mississippi Delta Community College, for the fall 
2002 semester, does reflect that the veteran received a grade 
of A in all four of his classes.  

The medical evidence of record does not reflect that the 
veteran required any further period of convalescence beyond 
that provided by the RO from August 14, 2002, to September 
30, 2002.  The August through October 2002 outpatient notes 
reflect good healing and good range of motion of the left 
knee.  The veteran still had pain but he had the pain before 
the surgery.  The October 2002 VA examination report, just 
two weeks after the rehabilitation service consult, is an 
anomaly when compared to the clinical records.  The veteran's 
range of motion was much more limited.  However, at the time 
of the December 2002 orthopedic clinic evaluation, the 
veteran again had his "motion back."  

After carefully reviewing the objective evidence of record, 
and the contentions of the veteran, the Board concludes that 
an extension of a temporary total rating beyond September 30, 
2002, under the provisions of 38 C.F.R. § 4.30, is not 
warranted.  The claim for extension of benefits under 38 
C.F.R. § 4.30 for convalescence beyond September 30, 2002, 
following the veteran's August 14, 2002, surgery, is denied

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an extension of the veteran's temporary total disability 
evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.  The RO received notice 
of the veteran's surgery in October 2002.  The RO wrote to 
the veteran that same month, prior to any adjudication of the 
claim.  The veteran was informed of what evidence was 
required to establish an increased evaluation and entitlement 
to benefits under 38 C.F.R. § 4.30.  He was asked to identify 
sources of treatment so that records could be obtained.  The 
RO also informed the veteran of VA's responsibilities in the 
development of his claim and what he was required to do.  The 
veteran was encouraged to submit his evidence to the RO.  

The RO assigned a temporary total evaluation by way of a 
January 2003 rating decision.  The veteran was provided a 
temporary evaluation for the period from August 14, 2002, to 
September 30, 2002.

The veteran disagreed with the evaluation.  He contended that 
he should receive a two month extension.  The veteran was 
issued a statement of the case (SOC) in July 2004.  The SOC 
provided the veteran with the applicable regulations and 
explained why an extension of his evaluation was not 
supported by the evidence.

The RO again wrote to the veteran in February 2005.  He was 
provided with notice of what was necessary to substantive his 
claim for an extension of his temporary total disability 
evaluation.  He was asked to submit evidence in his 
possession.  

The veteran has not alleged any prejudice in the development 
of his claim.  He has effectively participated in the 
development of his claim.  The Board finds that the RO's 
efforts, in total, afforded the veteran a "meaningful 
opportunity to participate effectively in the processing of 
[his] claim by VA."  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128-29 (2005).  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran provided 
notice of surgery at a VA facility and the pertinent records 
were obtained.  The veteran was afforded a VA examination.  
He also testified at a hearing at the RO in March 2004 and a 
videoconference hearing in December 2005.  The veteran has 
not alleged that there is any other outstanding evidence 
pertinent to his claim.  


ORDER

The appeal for an extension beyond September 30, 2002, of a 
temporary total disability rating following surgery on August 
14, 2002, for a service-connected left knee disability, is 
denied.

REMAND

The veteran is currently assigned a 10 percent disability 
evaluation for each knee.  The left knee disability is for 
status post arthroscopy of the left knee with debridement of 
chondromalacia.  The right knee disability is for traumatic 
arthritis.  The veteran has not been rated based on 
instability of either knee.  The clinical records and several 
VA examinations have reported varied findings in regard to 
the stability of the veteran's knees.  For the most part, the 
medical evidence has indicated that the ligaments and menisci 
were intact; however, there have been notations of 
instability.

The veteran testified at his videoconference hearing in 
December 2005 that he was experiencing increased pain in his 
knees.  He also said that he experienced instability and 
normally wore prescribed knee braces to keep his knee joints 
from slipping.  

The Board notes that separate evaluations can be assigned for 
disabilities involving instability under Diagnostic Code 5257 
and those involving arthritis or limitation of motion.  See 
VAOPGCPRECs 23-97, 9-98; see also 38 C.F.R. § 4.71a (2005).

It has been nearly two years since the veteran's last VA 
examination.  A new examination is required to assess the 
current level of the veteran's bilateral knee disabilities, 
to include an assessment as to the veteran's ability to 
obtain and maintain substantially gainful employment.  

In that regard, the veteran reported in January 2001 that the 
Social Security Administration (SSA) had denied his claim for 
benefits.  He reported that he was seeking reconsideration of 
that decision.  In a statement dated in May 2003, the veteran 
indicated that he was going to supply additional evidence in 
support of his claim, to include evidence from SSA.  There is 
nothing further in the record to reflect whether the veteran 
is in receipt of SSA disability benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his bilateral knee 
disabilities since June 2004.  The RO 
should obtain those records that have not 
been previously secured.

2.  The RO should obtain records 
pertinent to the veteran's claim for 
Social Security disability benefits, to 
include the medical records relied upon 
concerning that claim.  The records must 
either be obtained or a determination 
made that they are not available.

3.  The veteran should be afforded an 
appropriate examination to determine the 
nature and severity of his service-
connected knee disabilities.  The 
examiner is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater that 
the veteran's service-connected 
disabilities preclude him from obtaining 
and maintaining substantially gainful 
employment.  The examiner should provide 
a rationale for all opinions expressed.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues of 
evaluations in excess of 10 percent for 
the veteran's service-connected knee 
disabilities as well as his claim for a 
TDIU rating.  Such adjudication should 
include a determination if separate 
disability evaluations are in order for 
evaluations involving instability and 
limitation of motion.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


